DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-15 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fish (US 2010/0238620).
Regarding claim 1, Fish discloses a keyboard for use with a plurality of differently configured devices from different manufacturers and having different capabilities (paragraph 0012, 0015 and 0016), comprising: a support (104, 604) with a support element (106; 606) consisting essentially of a slot (see figures 1 and 6a) bounded by a forward surface and an opposed rear surface (see figure 1 and 6a), the forward surface and the opposed rear surface being planar surfaces oriented parallel to one another (see figure 6a) and spaced apart a distance that enables the slot (see figure 6a) to receive peripheral edges of any of the plurality of differently configured devices from different manufacturers and having different capabilities (paragraph 0012; 0015 and ,0016; see figure 6a), the forward surface and the opposed rear surface located a single fixed distance apart from one another (see figures 1 and 6a), enabling the slot to self-support the plurality of differently configured devices (see paragraph 0029) from different manufacturers and having different capabilities in working positions relative to a keyboard.
Regarding claim 3, Fish discloses the keyboard (100), further comprising: a device retention element (66) complementary to an attachment element of a device of the plurality of differently devices from different manufacturers and having different capabilities to prevent a peripheral edge of the device from sliding laterally relative to the slot (paragraph 0029 and 0017).
	Regarding claim 4, Fish discloses the keyboard (100), wherein the device retention element (66) and the attachment element associated with a display surface of the device can engage each other (see figures 1 or 6a).
	Regarding claim 5, Fish discloses the keyboard (100), wherein the device retention element (66) consists of one or more magnets (see figures 1 or 6a).
	Regarding claim 6, Fish discloses a keyboard for use with a plurality of differently configured devices from different manufacturers and having different capabilities (paragraph 0012; 0015 and 0016), comprising: a base (104, 604), including: a support with a support element (108, 606) consisting essentially of a slot (see figures 1 and 6a) formed in an interior surface of the base, the slot (see figures 1 and 6a) including a forward surface and an opposed rear surface (see figure 6a), the forward surface and the opposed rear surface being planar surfaces oriented parallel to one another and located a single fixed distance apart from each other (see figure 6a), enabling the slot to: receive a peripheral edge of a device (102 or 602) of any of the plurality of differently configured devices from different manufacturers and having different capabilities (paragraph 0012; 0015; 0016); and hold the device, with the forward surface and the opposed rear surface engaging respective front and rear surfaces of the device adjacent to the peripheral edge; and the keyboard carried by the base (see figure 6).
	Regarding claim 7, Fish discloses the keyboard (100), wherein the forward surface and the opposed rear surface enable the slot to hold the device (102 or 602) in a working orientation relative to the keyboard (see figure 6a).
Regarding claim 9, Fish discloses the keyboard (100), further comprising: a device retention element (606) complementary to an attachment element of the device to prevent the peripheral edge of the device from sliding laterally relative to the slot (paragraph 0029 and 0017). 
Regarding claim 10, Fish discloses the keyboard (100), wherein the device retention element (606) and the attachment element associated with the display surface of the device can engage each other (see figures 1 and 6a).
Regarding claim 11, Fish discloses the keyboard (100), wherein the device retention element (606) consists of one or more magnets (see figure 6a).
	Regarding claim 12, Fish discloses a  protective cover (100) for use with a plurality of differently configured devices from different manufacturers and having different capabilities, comprising: a base (104 or 604); and a support (see figure 6a) associated with the base (604) and including a support element consisting essentially of a slot (see figure 6a), the slot including a forward surface and an opposed rear surface (see figure 6a), the forward surface and the opposed rear surface being planar surfaces oriented parallel to one another and spaced apart a single fixed distance (see figures 6a) that enables the slot to: receive a peripheral edge of a device of any of the plurality of differently configured devices (602) from different manufacturers and having different capabilities ((paragraph 0012; 0015 and 0016); hold the device, with the forward surface and the opposed rear surface of the slot engaging respective front and rear surfaces of the device adjacent to the peripheral edge; and self-support the device in a working orientation relative to the base (see figure 6a).
	Regarding claim 13, Fish discloses the protective cover (100), further comprising: a device retention element (606) complementary to an attachment element of the device to prevent the peripheral edge of the device from sliding laterally relative to the slot (see figure 6a).
Regarding claim 14, Fish discloses the protective cover (100), wherein the device retention element (108 or 606) and the attachment element associated with a display surface of the device can engage each other (see figure 6a).
Regarding claim 15, Fish discloses the protective cover (100), wherein the device retention element (108 or 606) consists of at least one magnet (see figure 6a).
	Regarding claim 17, Fish discloses the protective cover (100), further comprising: a keyboard (104; paragraph 0016) carried by the base.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2010/0238620) in view of Gartrell et al (US 2012/0243149; hereinafter Gartrell).
	Regarding claim 2, Fish discloses the claimed invention except for the keyboard, wherein the forward surface and the opposed rear surface enable the slot to self-support the plurality of differently configured devices from different manufacturers and having different capabilities at angles of about 60° to about 85° to the keyboard.   Gartrell teaches a keyboard (104) for use with a tablet computer, comprising: a base (101); a support element (103) associated with the base (101), the support element (103) consisting essentially of a slot bounded by a forward surface and an opposed rear surface spaced apart a distance (see figure 1) that enables the slot (103) to receive a peripheral edge of the tablet computer (102), the forward surface and the opposed rear surface located a single fixed distance apart from one another (see figure 1), enabling the slot to self-support the tablet computer (102) in a working position at an angle (307; see paragraph [0046]; a working angle 307 between the base part 101 and the display part 102 is over 90° and less than 180°). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Fish’s keyboard with the working position having an angle about 60° to about 85° to the base as taught by Gartrell in order to achieve a suitable viewing angle for the portable electronic device. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make Fish’s keyboard with the working position having an angle being about 60° to about 85° to the base, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Regarding claim 8, Fish discloses the claimed invention except for the keyboard, wherein the forward surface and the opposed rear surface enable the slot to hold the device in the working orientation at an angle of about 45° to about 85° to the base.   Gartrell teaches a keyboard (104) for use with a tablet computer, comprising: a base (101); a support element (103) associated with the base (101), the support element (103) consisting essentially of a slot bounded by a forward surface and an opposed rear surface spaced apart a distance (see figure 1) that enables the slot (103) to receive a peripheral edge of the tablet computer (102), the forward surface and the opposed rear surface located a single fixed distance apart from one another (see figure 1), enabling the slot to self-support the tablet computer (102) in a working position at an angle (307; see paragraph [0046]; a working angle 307 between the base part 101 and the display part 102 is over 90° and less than 180°). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Fish’s keyboard with the working position having an angle about 45° to about 85° to the base as taught by Gartrell in order to achieve a suitable viewing angle for the portable electronic device. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make Fish’s keyboard with the working position having an angle being about 45° to about 85° to the base, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Regarding claim 16, Fish discloses the protective cover (100) except for wherein the forward surface and the opposed rear surface enable the slot to hold the device in the working orientation at an angle of about 45° to about 85° to the base.   Gartrell teaches a keyboard (104) for use with a tablet computer, comprising: a base (101); a support element (103) associated with the base (101), the support element (103) consisting essentially of a slot bounded by a forward surface and an opposed rear surface spaced apart a distance (see figure 1) that enables the slot (103) to receive a peripheral edge of the tablet computer (102), the forward surface and the opposed rear surface located a single fixed distance apart from one another (see figure 1), enabling the slot to self-support the tablet computer (102) in a working position at an angle (307; see paragraph [0046]; a working angle 307 between the base part 101 and the display part 102 is over 90° and less than 180°). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Fish’s keyboard with the working position having an angle about 45° to about 85° to the base as taught by Gartrell in order to achieve a suitable viewing angle for the portable electronic device. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make Fish’s keyboard with the working position having an angle being about 45° to about 85° to the base, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Genler (US 10,013,074) and Moser (US 8,422,210) disclose a protective cover.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

December 15, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841